2013 UT App 210
_________________________________________________________

              THE UTAH COURT OF APPEALS

                         STATE OF UTAH,
                     Plaintiff and Appellee,
                                 v.
                       TREVOR R. GRANT,
                    Defendant and Appellant.

                      Per Curiam Decision
                        No. 20120295‐CA
                      Filed August 29, 2013

            Second District, Farmington Department
               The Honorable David M. Connors
                         No. 091701713

            Scott L. Wiggins, Attorney for Appellant
        John E. Swallow and Brett J. DelPorto, Attorneys
                          for Appellee

           Before JUDGES DAVIS, THORNE, and VOROS.


PER CURIAM:

¶1      Defendant Trevor R. Grant appeals his sentence on a
conviction of attempted aggravated sexual abuse of a child, a first
degree felony. Grant argues that his trial counsel rendered
ineffective assistance of counsel by failing to present evidence on
all of the circumstances enumerated in Utah Code section
76‐5‐406.5. See Utah Code Ann. § 76‐5‐406.5 (LexisNexis 2012). We
affirm.

¶2     Grant was initially charged with two counts of aggravated
sexual abuse of a child, a first degree felony under Utah Code
section 76‐5‐404.1(3) that is subject to a minimum mandatory
prison sentence. See Utah Code Ann. § 76‐5‐404.1(5)–(7), (9)
(LexisNexis Supp. 2013). In a negotiated plea, Grant pleaded guilty
                            State v. Grant


to one count of attempted aggravated sexual abuse of a child, a first
degree felony that is not subject to a minimum mandatory prison
sentence. See id. § 76‐4‐102(1)(c)(iii) (LexisNexis Supp. 2013)
(providing that an attempt to commit aggravated sexual abuse of
a child is punishable as a first degree felony with an indeterminate
term of three years to life). The transcripts of the February 16, 2010
and March 30, 2010 hearings demonstrate that the negotiated plea
was intended to avoid the minimum mandatory prison sentence
that would have been applicable to the original charge and to allow
the district court discretion in sentencing. Grant’s trial counsel
stated at the February 16, 2010 hearing that the charge was
“amended to one count of attempted aggravated sexual abuse of a
child, which doesn’t carry a minimum mandatory” and would
“leave sentencing up to the Court without any restrictions.”
Similarly, at the March 30, 2010 hearing, Grant’s trial counsel
clarified that “the difference between the attempted and the actual
aggravated sex abuse of a child is one has a minimum mandatory
and the other one does not have a minimum mandatory” and “part
of the deal was that the minimum mandatory not be a part of the
sentencing.”

¶3     Grant argues that his trial counsel was ineffective “by failing
to investigate and present evidence of the circumstances justifying
probation or suspension of sentence pursuant to Utah Code
[section] 76‐5‐406.5.” However, an “attempt” to commit aggravated
sexual abuse of a child is not among the offenses listed in section
76‐5‐406.5(1). Section 76‐5‐406.5(1) states, in part,

       In a case involving a conviction for a violation of
       Section 76‐5‐402.1, rape of a child; Section 76‐5‐402.3,
       object rape of a child; Section 76‐5‐403.1, sodomy on
       a child; or any attempt to commit a felony under those
       sections or a conviction for a violation of Subsections
       76‐5‐404.1(4) and (5), aggravated sexual abuse of a
       child, the court may suspend execution of sentence
       and consider probation to a residential sexual abuse
       treatment center only if all of the following




20120295‐CA                       2                2013 UT App 210
                           State v. Grant


       circumstances are found by the court to be present
       and the court in its discretion, considering the
       circumstances of the offense, including the nature,
       frequency, and duration of the conduct, and
       considering the best interests of the public and the
       child victim, finds probation to a residential sexual
       abuse treatment center to be proper . . . .

Id. § 76‐5‐406.5(1) (LexisNexis 2012) (emphasis added).

¶4     While an attempt to commit the first three listed offenses is
subject to the requirements of section 76‐5‐406.5(1) before probation
may be granted, an “attempt” to commit aggravated sexual abuse
of a child is not. Consistent with that omission from the statute,
section 76‐3‐406 states that,

       except as provided in Section 76‐5‐406.5, probation
       shall not be granted, the execution or imposition of
       sentence shall not be suspended, the court shall not
       enter a judgment for a lower category of offense, and
       hospitalization shall not be ordered, the effect of
       which would in any way shorten the prison sentence
       for any person who commits a capital felony or a first
       degree felony involving:
              (6) Section 76‐5‐402.1, rape of a child;
              ....
              (8) Section 76‐5‐402.3, object rape of a child;
              ....
              (10) Section 76‐5‐403.1, sodomy on a child;
              ....
              (12) Subsections 76‐5‐404.1(4) and (5),
              aggravated sexual abuse of a child;
              ....
              (14) any attempt to commit a felony listed
              in Subsection (6), (8), or (10).




20120295‐CA                      3                2013 UT App 210
                           State v. Grant


Id. § 76‐3‐406 (LexisNexis 2012) (emphasis added). In addition, the
attempt statute provides for an indeterminate sentence of three
years to life for a criminal attempt to commit “any of the felonies
described in Title 76, Chapter 5, Part 4, Sexual Offenses, that are
first degree felonies,” with the exception of the offenses of rape of
a child, object rape of a child, or sodomy on a child. Id. § 76‐4‐
102(1)(c)(iii) (LexisNexis Supp. 2013). Because it was not necessary
to demonstrate all of the circumstances listed in section 76‐5‐
406.5(1) in order to sentence Grant to probation, trial counsel did
not render deficient performance by failing to address all of the
enumerated circumstances.

¶5      We next determine whether trial counsel otherwise rendered
deficient performance at sentencing. Grant’s trial counsel argued
for probation, having provided the court and Adult Probation
and Parole with a psychological (psychosexual) evaluation and a
letter from Grant’s counselor in outpatient sexual abuse treatment.
The State requested a prison term. The district court also
considered a presentence investigation report (PSI) that
incorporated the findings of the psychological (psychosexual)
evaluation. The PSI noted that the evaluation stated Grant was “a
good candidate for outpatient sex offender treatment” and “a low
risk to reoffend,” but it concluded that “given the duration of the
abuse, the defendant’s position of trust [with the victim], plus the
egregious nature of the continued abuse, this agency feels it should
follow the guidelines of the matrix and recommend a prison
commitment.” Trial counsel’s arguments for probation noted that
Grant was employed and supporting his family and that his wife
required medical care that would prevent her from being
employed. Trial counsel adequately presented argument in favor
of probation and outpatient treatment—an option that would not
even be available under section 76‐5‐406.5. The district court noted
that it had reviewed the PSI, the psychological (psychosexual)
evaluation, and the letter provided by Grant’s counsel. The court
concluded that “[o]n balance,” Grant had “been given the benefit
of the doubt by the plea negotiations and reducing the charges
from the mandatory sentences of 15‐to‐life down to . . . 3‐years to




20120295‐CA                      4                2013 UT App 210
                          State v. Grant


life.” Under these circumstances, Grant’s trial counsel did not
render ineffective assistance at sentencing and Grant cannot
demonstrate that any of the claimed omissions resulted in
prejudice in light of the statements made by the district court at
sentencing.

¶6     Grant has not demonstrated that trial counsel rendered
ineffective assistance at sentencing. Because Grant’s motion under
rule 23B of the Utah Rules of Appellate Procedure is premised only
upon the failure to present additional evidence on the
circumstances enumerated in Utah Code section 76‐5‐406.5, we
deny that motion.

¶7    Affirmed.




20120295‐CA                     5               2013 UT App 210